Citation Nr: 1823864	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus (diabetes).

2. Entitlement to an initial compensable disability rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1973 to April 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to obtain additional records regarding the Veteran's diabetes and tinea pedis and to afford the Veteran a new VA examination for his skin condition.  Since the remand, additional treatment records have been obtained, and the Veteran underwent a new VA examination in December 2015.  Thus, the Board determines that there has been substantial compliance with the previous remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1. The Veteran's diabetes did not manifest during service or within a year of discharge from service; the Veteran's diabetes is not etiologically related to his active service, nor may it be presumed as such.  

2. During the appeal period, the Veteran's tinea pedis covered less than 5 percent of his total body area and exposed body area; there was no systemic treatment, such as use of corticosteroids or other immunosuppressive drugs.  





CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303(a), 3.304, 3.307(b), 3.309(a) (2017).

2. The criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2012.
The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examination afforded the Veteran in December 2015 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The VA examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.



Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes is considered chronic for VA rating purposes.  There is a rebuttable presumption of service connection for certain chronic diseases, including diabetes, if the disease manifested to a compensable degree (a degree of 10 percent or more) within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is shown in service or within the requisite time period described in 38 C.F.R. § 3.307(b), subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, an analysis of continuity of symptomatology is required.  Under this theory, when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  

Analysis

The Veteran contends that his diabetes is associated with his active service.  At the outset, the Board notes that the record is clear for a current diagnosis for diabetes.  As a current diagnosis is not at issue, the Board will not discuss the additional medical records pertaining to the Veteran's diagnosis and treatment for diabetes.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but need not discuss each piece of evidence).

There are also lay statements of record.  At the June 2015 hearing, the Veteran indicated that a doctor told him in service to make a claim for diabetes when he got out of service.  See Hearing Transcript, pg. 6.  The Veteran stated that the examiner did not tell him that he had diabetes.  He stated that he told the doctor about his feet pain and that there was no treatment for it.  Id.  During the hearing, the Veteran's attorney asked him whether he had any diabetic related instances in service, such as passing out or excessive thirst, and the Veteran indicated that he did when he got up in the morning.  He stated that he thinks he was diagnosed with diabetes in 1982.  Id.

Having reviewed the evidence, medical and lay, the Board determines that service connection for diabetes is not warranted.  As noted, the record is clear for a current diagnosis.  Therefore, the remaining issues are an in-service incurrence and nexus.  As diabetes is a chronic condition, the Board has initially considered service connection on a presumptive basis under 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a), which would satisfy the second and third elements of service connection.  However, the evidence does not reflect that diabetes manifested during service or within the presumptive period after discharge.

The Veteran was not treated for or diagnosed with diabetes during service.  The Board acknowledges the Veteran's statements at the June 2015 hearing that a doctor in service told him to file a claim for diabetes when he got out of service.  However, the Veteran's service treatment records (STRs) are silent for any such notation.  Moreover, his STRs are silent for any indication of diabetes.  The Board also acknowledges the Veteran's report of feeling like he would pass out and excessive thirst during service.  The Veteran is competent to report his physical symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person is competent to report observable symptoms).  The Board also has no reason to doubt the credibility of his statements.  However, he is not competent to render a medical opinion as to the source of those symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, his STRs do not indicate a diagnosis for diabetes, notations of elevated blood glucose levels, or complaints or treatment for any symptoms of a chronic condition.  While he reported symptoms of the feet, there is also no indication of a diabetic foot condition in his STRs.  Furthermore, the Veteran also stated at the June 2015 hearing that the in-service doctor did not tell him that he had diabetes.  Thus, the Board determines that the record supports that diabetes did not manifest during service.  

Nor does the record suggest that diabetes manifested during the presumptive period.  The record does not suggest that the Veteran was diagnosed with diabetes within a year of discharge from service.  Nor has the Veteran alleged such.  To the contrary, the Veteran was discharged from service in 1976, and he indicated at the June 2015 hearing that he was diagnosed with diabetes in 1982.  The Board notes that the record is silent for diabetes until October 2011, in which a primary care note from Mobile Outpatient Clinic indicates that the Veteran had been on diabetic medication for three months.  Thus, based on both the clinical and lay evidence, the Board determines that the fact of chronicity within the presumptive period is also not adequately supported.  As such, the presumption of service connection for chronic diseases does not apply.  See 38 C.F.R. §§ 3.307; 3.309(a).  While the presumption of service connection does not apply, the Board has also considered whether the second and third elements of service connection may be established based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not indicated and the record does not suggest that there has been continuity of symptomatology.  

The Board has considered other bases for service connection.  There is also a presumptive basis for service connection for diabetes type II where the Veteran was exposed to Agent Orange.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.309(e).  However, a January 2012 report of information explicitly states that the record does not substantiate that the Veteran had service in Vietnam.  

Additionally, service connection may not be established on a direct basis.  As noted, the record does not support an in-service incurrence of diabetes.  Additionally, there is no medical opinion of record establishing a nexus between the Veteran's diabetes and his active service.  While the Veteran has not undergone a VA examination for his diabetes and a nexus opinion has not been sought, the Board finds that a VA examination and opinion are not necessary.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The requirements to secure a VA examination are a low bar.

Although McClendon sets a low bar, that bar has not been met here.  While the record reflects a current disability, there is no evidence of diabetes in service, and there is no indication that the Veteran's current diabetes is related to his active service.  The only evidence of a possible connection between the Veteran's current diabetes and his service are the Veteran's conclusory statements that the condition developed in service, and such statements are not sufficient to trigger VA's obligation to obtain an examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (holding that conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).    

In light of the evidence, the Board finds that the preponderance of the evidence does not support the Veteran's claim for service connection for diabetes.  Accordingly, service connection for diabetes is not warranted.  

Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's tinea pedis has been evaluated under Diagnostic Code 7813.  38 C.F.R. § 4.118.  Diagnostic Code 7813 indicates to rate as disfigurement of the head, face, or neck, scars, or dermatitis, depending on the predominant disability.  38 C.F.R. § 4.118.

At the outset, the Board notes that the clinical evidence does not reflect, and the Veteran has not alleged, that his skin condition affects his head, face, or neck or that it has resulted in any scars.  Thus, the Board will consider rating the Veteran's disability under Diagnostic Code 7806 for dermatitis or eczema.  Diagnostic Code 7806 provides a noncompensable rating when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and there was no more than topical treatment required during the past 12-month period.  

A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic treatment such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12 month period.  

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic treatment such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic treatment such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Systemic treatment must consist of corticosteroids or other immunosuppressive drugs.  Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  

For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic treatment although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

Analysis

The Veteran contends that he is entitled to a compensable rating for his bilateral tinea pedis.  The medical evidence of record includes VA treatment and examination reports.  At the June 2015 hearing, the Veteran specified that he has not received private treatment for his foot conditions.  See Hearing Transcript, pg. 6.  With regard to the VA treatment records, the Board notes that they speak solely to the diagnosis of tinea pedis and appearance of the Veteran's feet, such as dry skin.  As such, these reports do not speak to rating criteria for Diagnostic Code 7806, which considers body percentage covered and forms of treatment.  38 C.F.R. § 4.118.  Thus, while the Board has reviewed the entire record, these reports will not be discussed.  Gonzalez v. West, 218 F.3d at 1380-81.

In February 2012, the Veteran underwent a VA examination to assess his foot conditions.  The VA examiner indicated a diagnosis of tinea pedis.  The examiner indicated that the Veteran's skin condition does not cause scarring or disfigurement of the head, face, or neck.  The examiner indicated that there are no benign or malignant skin neoplasms (including malignant malnoma) and no systemic manifestations due to any skin diseases.  The examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months for a skin condition.  The examiner specified that the treatment was "other topical medications" and consisted of Tolnaftate powder, which was used for less than six weeks.  The VA examiner also noted that the Veteran was not currently using any medication for his foot infection and that the Tolnaftate powder was last filled in October 2011.  

The examiner indicated that the Veteran had not had any treatment or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner also indicated there had been no debilitating or non-debilitating episodes due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  As to visible skin conditions, the examiner indicated that the Veteran has infections of the skin, which cover total body area less than 5 percent and none of the exposed area.  The examiner specified the condition and location as tinea pedis of both feet.  The examiner indicated that there is no acne, chloracne, vitiligo, scarring alopecia, alopecia areta, or hyperhidrals, and no tumors or neoplasms.  Additionally, the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms.

In December 2015, the Veteran underwent another VA examination to assess his foot conditions.  The VA examiner noted that the Veteran reports daily foot pain.  As to symptoms, the examiner indicated that there is diminished protective sensation to the feet.  The examiner indicated there are no open lesions, erythema, cellulitis, or edema to the lower extremities.  The examiner indicated there is minimal callus on the distal tip of both hallux, dystrophic toenails, which were thick and discolored.  The examiner indicated the Veteran's feet had normal tone and strength and no gross deformity except hammertoe.  The VA examiner indicated that none of the Veteran's skin conditions cause scarring or disfigurement of the head, face or neck.  The examiner indicated that there are no benign or malignant skin neoplasms (including malignant melanoma).  The examiner also indicated that there were no systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma). 

The examiner indicated that the Veteran had been treated with oral or topical medications in the past 12 months for a skin condition.  The examiner specified that the Veteran used urea cream for plantar dry skin and that the duration during the past 12 months was constant/near constant.  As to other topical medications, the examiner indicated that the Veteran used Tolnaftate powder for tinea pedis for less than six weeks.  The examiner indicated that there were no treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The examiner indicated there were no debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  As to visible skin conditions, the examiner indicated that there were infections of the skin, which affect less than 5 percent of the total body area.  The examiner indicated there were no benign or malignant neoplasm or metastases related.  As to other pertinent physical findings, complications, conditions, signs and/or symptoms, the examiner indicated that the Veteran has bilateral nail fungus of the feet and that no tinea was noted on exam.

There are also lay statements of record.  At the June 2015 hearing, the Veteran reported that his skin condition covers about three inches up from his ankle, all the way down his feet and between his toes and a bunion.  See Hearing Transcript, pg. 3.  He indicated that the condition affects both feet.  Id.  He indicated that the main part of the irritation is callouses on the toe and bottom of his feet and that he gets black toenails.  See Hearing Transcript, pgs. 4-5.  He also indicated that his feet itch, mostly at night.  Id.  The Veteran indicated that he has regular care with a podiatrist (every 4 months) for his feet.  See Hearing Transcript, pg. 6.  

Having reviewed the evidence of record, including medical and lay statements, the Board finds that a compensable rating for the Veteran's tinea pedis is not warranted.  Under Diagnostic Code 7806, a compensable rating requires that at least 5 percent of total or exposed body area is affected.  In the instance case, the clinical evidence is consistent that the Veteran's tinea pedis covers less than 5 percent of the total and exposed body area.  See the February 2012 and December 2015 VA Examination Reports.  As the examiners physically examined the Veteran and applied medical knowledge and training in deriving the percentage of total and exposed body area affected, the Board finds the assessments probative.  Additionally, the December 2015 VA examiner indicated that the condition was not present on that examination.  

The Board acknowledges the Veteran's reports that his condition covers the ankles and feet.  To the extent that he may be suggesting that his skin condition covers at least five percent of his body, the Board finds that his statements are outweighed by the clinical evidence of record.  The Veteran is competent to report observable symptoms, such as the areas of his body affected by the condition.  Jandreau v. Nicholson, 492 F.3d at 1377.  The Board also has no reason to doubt the credibility of the Veteran's statements, and thus finds them credible.  However, the question of what percentage of total and exposed body area is affected is not a simple question and requires precise medical testing and assessment.  Layno v. Brown, 6 Vet. App. at 469.  Thus, the Board finds the clinical assessments most probative.  Given the most probative evidence, which indicates that the Veteran's skin condition affects less than 5 percent of total and exposed body area, a compensable rating is not warranted for body area affected.

Nor is a compensable rating warranted for systemic treatment.  While the record reflects the Veteran's use of Tolnaftate powder and cream, use of topical treatments and creams, including corticosteroids, do not indicate systemic treatment such as corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin.  The Board also acknowledges the Veteran's reports of foot pain, loss of sensation in the feet, and that he regularly sees a podiatrist.  However, having reviewed the podiatrist reports of record, the Board notes that the visits and treatment were in regard to the Veteran's diabetic foot condition, not his tinea pedis.  

The Board has also considered whether a separate rating is warranted under other potentially applicable diagnostic codes.  The record supports that the Veteran has foot calluses associated with his tinea pedis.  There is no specific diagnostic code pertaining to a callus condition.  It may be rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin neoplasm.  Diagnostic Code 7819 indicates to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.  However, as noted, the probative medical evidence is consistent that the Veteran's tinea pedis does not affect his face, head, or neck and that there are no resulting scars.  The Veteran also has not alleged such.  Nor is there any indication that the Veteran's calluses result in functional impairment, and he has not alleged as such.  The Veteran also does not have tumors or other related conditions.  Thus, the Board finds that there is no basis for a separate rating.   

Consideration has also been given to assigning staged ratings.  Fenderson v. West, 12 Vet. App. at 119.  However, the Board finds that at no time during the period in question has the condition covered at least 5 percent of total or exposed body area or manifested in qualifying systemic treatment.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

Given the evidence, the Board finds that a noncompensable rating is appropriate.      


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.

Entitlement to an initial compensable disability rating for tinea pedis is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


